Exhibit 10.3

 

Execution Version

 

AMENDMENT NO. 1 TO THE

 

RIGHTS AGREEMENT

 

This Amendment No. 1 to the Rights Agreement (this “Amendment”), dated as of
March 15, 2012, is made by and between Level 3 Communications, Inc., a Delaware
corporation (the “Company”), and Wells Fargo Bank, N.A., as rights agent (the
“Rights Agent”), and amends the Rights Agreement, dated as of April 10, 2011,
between the Company and the Rights Agent (the “Rights Agreement”).  Capitalized
terms used in this Amendment and not otherwise defined herein shall have the
meanings given them in the Rights Agreement.

 

RECITALS

 

WHEREAS, Southeastern Asset Management, Inc., a Tennessee corporation
(“Southeastern”), beneficially owned more than 4.9% of the Company’s Common
Shares at the time the Rights Agreement was adopted and, accordingly is not
deemed an Acquiring Person under the terms of the Rights Agreement; and

 

WHEREAS, Southeastern and the Company are parties to a Standstill Agreement,
dated as of May 20, 2011 (and as the same may be amended from time to time, the
“Standstill Agreement”), which Standstill Agreement superseded earlier
agreements between the Company and Southeastern from February 2005,
November 2007 and October 2009; and

 

WHEREAS, the Company desires to amend the Rights Agreement to designate
Southeastern as an Exempt Person thereunder, so long as any acquisition of
additional shares by Southeastern complies with the terms of the Standstill
Agreement; and

 

WHEREAS, pursuant to Section 27 of the Rights Agreement, the Board of Directors
of the Company has determined that an amendment to the Rights Agreement as set
forth herein is desirable and the Company and the Rights Agent now desire to
evidence such amendment in writing.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth in the Rights Agreement and herein, the parties hereto agree as follows:

 

1.                                       Amendment and Restatement of Definition
of “Exempt Person”.  The definition of “Exempt Person” in Section 1(l) of the
Rights Agreement is hereby amended and restated in its entirety to read as
follows:

 

“(l)                               “Exempt Person” shall mean (i) STT and its
Affiliates and Associates unless and until STT (or any Affiliates of STT)
acquires any Common Shares other than (x) pursuant to the transactions
contemplated by the Amalgamation Agreement, (y) in a transaction that is
permitted under Section 4 of the Stockholder Rights Agreement or (z) any
transfers of Common Shares or other Company equity interests between STT and its
Affiliates, (ii) any Person to whom STT transfers any amount of Common Shares
permitted by Section 4.3(iii) of the Stockholder Rights Agreement unless and
until such Person (or any Affiliates or Associates of such Person) acquires any
additional Common Shares, (iii) Southeastern Asset Management, Inc., a Tennessee
corporation

 

--------------------------------------------------------------------------------


 

(“Southeastern”), and its Affiliates and Associates unless and until
Southeastern (or any Affiliates of Southeastern) acquires any Common Shares
other than (x) pursuant to the transactions contemplated by the Amalgamation
Agreement, or (y) in a transaction that is permitted under Section 4 of the
Standstill Agreement, dated as of May 20, 2011, as amended on March 15, 2012 and
as may be further amended from time to time, by and between the Company and
Southeastern, and (iv) any other Person whose Beneficial Ownership (together
with all Affiliates and Associates of such Person) of 4.9% or more of the
then-outstanding Common Shares, as determined by the Company’s Board of
Directors in its sole discretion prior to the Distribution Date, (1) will not
jeopardize or endanger the availability to the Company of any income tax benefit
or (2) is otherwise in the best interests of the Company; provided, however,
that such Person will cease to be an Exempt Person if the Board makes a contrary
determination with respect to the effect of such Person’s Beneficial Ownership
(together with all Affiliates and Associates of such Person) regardless of the
reason therefor.”

 

2.                                       Miscellaneous.

 

(a)                                  This Amendment may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

(b)                                 Except as specifically modified herein, the
Rights Agreement shall not otherwise be supplemented or amended by virtue of
this Amendment, but shall remain in full force and effect.  The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, constitute a waiver or amendment of any provision of the Rights
Agreement.  Upon and after the effectiveness of this Amendment, each reference
in the Rights Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Rights Agreement, and each reference in any other
document to “the Rights Agreement”, “thereunder”, “thereof” or words of like
import referring to the Rights Agreement, shall mean and be a reference to the
Rights Agreement as modified hereby.

 

(c)                                  This Amendment shall be deemed effective as
of the date first written above, as if executed on such date.

 

(d)                                 This Amendment shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be governed by and construed in accordance with the laws of such state
applicable to contracts to be made and performed entirely within such state.

 

[Remainder of this page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to the Rights
Agreement to be duly executed and attested as of the day and year first written
above.

 

Attest:

 

Level 3 Communications, Inc.

 

 

 

 

 

By

/s/ Neil J. Eckstein

 

By

/s/ John M. Ryan

 

Name: Neil J. Eckstein

 

 

Name: John M. Ryan

 

Title: Senior Vice President

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

Attest:

 

Wells Fargo Bank, N.A.

 

 

 

 

 

By

/s/ Suzanne M. Swits

 

By

/s/ Barbara M. Novak

 

Name: Suzanne M. Swits

 

 

Name: Barbara M. Novak

 

Title: Vice President

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1 to Rights Agreement]

 

--------------------------------------------------------------------------------